                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TREMAIN L. BARKER,                                Case No.18-cv-06441-JSC
                                                       Petitioner,
                                   8
                                                                                             ORDER OF TRANSFER
                                                v.
                                   9

                                  10       R NEUSCHMID,
                                                       Respondent.
                                  11

                                  12           This is a habeas case filed pro se by a state prisoner.1 The petition is directed to the
Northern District of California
 United States District Court




                                  13   execution of Petitioner's sentence, in that he contends that prison officials have unlawfully

                                  14   retained him in prison beyond the expiration of his sentence when he should be released and under

                                  15   parole supervision. Petitioner is incarcerated at California State Prison, Solano, which lies within

                                  16   the venue of the Eastern District of California. Venue is proper in a habeas action in either the

                                  17   district of confinement or the district of conviction, 28 U.S.C. § 2241(d); however, the district of

                                  18   confinement is the preferable forum to review the execution of a sentence. Habeas L.R. 2254-

                                  19   3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). This petition therefore is

                                  20   TRANSFERRED to the United States District Court for the Eastern District of California.

                                  21           IT IS SO ORDERED.

                                  22   Dated: November 19, 2018

                                  23

                                  24
                                                                                                      JACQUELINE SCOTT CORLEY
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (Dkt. No. 3.)
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TREMAIN L. BARKER,
                                   7                                                        Case No. 18-cv-06441-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        R NEUSCHMID,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 19, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Tremain L. Barker ID: Prisoner K-61525
                                       California State Prison - Solano
                                  20   P.O. Box 4000
                                       Vacaville, CA 95696
                                  21

                                  22
                                       Dated: November 19, 2018
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          2
